Citation Nr: 0500327	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence had been received to reopen 
a previously denied claim of entitlement to service 
connection for a right foot disorder based on aggravation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The appellant served in the Reserves apparently from 
September 1955 to March 1967.  This service has not been 
fully verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which reopened a previously denied 
claim for service connection for a right foot disorder and 
denied the claim based on de novo review.  

The appellant is noted to have withdrawn his request for a 
Travel Board hearing in July 2003.  

The reopened claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied a claim for service connection for a right 
foot disorder in March 1996 and the appellant was advised of 
his procedural and appellate rights in an April 1996 letter.  

2.  The appellant's claim to reopen was received in April 
2001.  New evidence received since the RO's March 1996 
decision bears directly and substantially upon the specific 
matter under consideration, and raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's March 1996 decision that found that the 
veteran's claim of service connection for a right foot 
disorder was not well grounded is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003-2004).

2.  New and material evidence was received since the RO's 
March 1996 decision, and the claim for service connection for 
a right foot disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the duties to notify and assist have been met 
to the extent necessary to reopen the claim.  Thus, there is 
no prejudice to the appellant in deciding that part of the 
claim at this time.  VA's duty to notify and assist with 
regard to the merits of the claim is discussed in the REMAND 
herein.   
   
Moreover, the Board note that the veteran received 
appropriate notification in a letter advising him about the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§§ 5100 et. seq.  This letter was sent by the RO in February 
2002.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

At the time of the March 1996 decision, the record included 
the veteran's contentions that he aggravated a preexisting 
right foot deformity by engaging in drills and marching.  He 
contended that he was a member of the California Army 
National Guard when the problems occurred.  He also submitted 
a list of medical providers who treated his foot problems 
from 1955 through the 1990s.  

Other evidence submitted at the time of the March 1996 
decision included a copy of a DD Form 256A discharge 
certificate showing a date of discharge from the USAR on 
March 24, 1967.  Other records from March 1967 were of file 
and confirmed that he had been discharged from the Reserves 
in March 1967.   An April 1995 letter from a military records 
technician stated that these aforementioned records were the 
only records found and that many important documents were 
missing for unknown reasons.  An October 1965 letter from the 
RO reflects that it was having problems trying to verify the 
appellant's military service.   

In March 1996 the RO denied the appellant's claim as not well 
grounded.  

Evidence received after March 1996 includes a copy of a 
September 1955 enlistment examination, which revealed 
findings on the front page of the "left" foot said to be 
one size smaller, with a mild metatarsal deformity, causing 
fatigue if walking over three miles.  Three pairs of heavy 
socks were worn to avoid odd shoes.  The examiner advised not 
to consider disqualifying, although limited marching was 
advised.  The second page of the September 1955 enlistment 
examination gave a summary of defects as a congenitally small 
"right" foot, not considered disqualifying.  A January 1956 
record from the National Guard Bureau pertaining to the 
completion of the enlistment record noted that a detailed 
orthopedic consult was requested regarding the congenital 
deformity of the "left" foot to include history, symptoms, 
examination and X-rays.  

Also submitted after March 1996 were private records showing 
treatment including surgery following a fracture of the right 
tibia and fibula in January 2001.  The private records also 
included an October 2001 statement from the appellant's 
doctor giving an opinion that the appellant's marching in the 
military in the 1950s aggravated the congenital metatarsal 
deformity and caused it to decrease in function and increase 
in pain. 

An October 2002 lay statement submitted by an individual who 
served in the National Guard with the appellant stated that 
he remembered seeing the appellant limping while walking 
after summer camp in 1955 and that the appellant was 
dismissed because of some injury he had at Camp Roberts.  

A March 2002 VA examination contains the opinion that the 
appellant's right foot problems, diagnosed as osteopenic 
changes, right foot mild to moderate was as likely as not 
aggravated by the right tibial and fibular fracture in 2000, 
and not by any walking or marching as a member of the 
National Guard in December 1995.  

The appellant alleged in his April 2003 notice of 
disagreement that he had his right foot evaluated and X-rayed 
in 1955 while in the National Guard.  He also contended that 
the March 2002 examination was conducted without the benefit 
of review of the medical records.  
 
This evidence received after March 1996 showing the presence 
of a foot deformity either on the left or right foot on 
examination in March 1955 coupled with the appellant's 
contentions that he aggravated a right foot problem by 
marching while in training in 1955 and the October 2001 
medical opinion suggesting that the appellant's current right 
foot disorder is likely due to an aggravation from marching 
in service is competent evidence suggesting that appellant's 
current right foot disorder may have been aggravated during 
active duty for training while in the reserves.  Such 
evidence, presumed credible, bears substantially upon the 
specific matters under consideration as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Thus, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right foot disorder 
based on aggravation is reopened; to this extent only, the 
appeal is granted.


REMAND


Having determined that new and material evidence has been 
received to reopen the right foot disorder claim, the Board 
has reviewed the entire record to determine whether the issue 
of service connection can now be adjudicated.  The Board 
finds that additional evidentiary development is required.  

The record indicates that the veteran served in the Reserves 
roughly from September 1955 to March 1967, with an entrance 
examination dated in September 1955.  The above-mentioned 
period of active duty, however, has never been fully 
confirmed and there are no service medical records for the 
period of September 1955 to March 1967, aside from this 
entrance examination.  A review of the record reveals that 
the attempts to obtain additional reserve records have so far 
been fruitless; however, the appellant in his April 2003 
notice of disagreement provided a detailed discussion as to 
possible alternate sources to obtain these records.  He 
pointed out that the California National Guard to which he 
belonged in November 1956 was later disbanded and was now the 
U.S. Army Reserve.  Specifically, he raised the possibility 
that the records may have been transferred to the "USAR XV 
U.S. Army 2" or possibly to the Commanding General of the 
Sixth Army, Presidio of San Francisco.  He also indicated 
that he had no success personally attempting to obtain 
information from these potential sources and that the RO did 
not appear to follow up after they told him they would 
attempt to obtain such records.  

Furthermore, there appears to be conflicting medical evidence 
that needs to be reconciled.  Although the October 2001 
private doctor's letter contains an opinion linking the 
appellant's right foot problems to aggravation from marching 
during active duty for training, the medical basis for this 
opinion is not indicated.  This opinion also appears to 
conflict with the opinion from the May 2002 VA examination.  
Also of note, the May 2002 VA examination report contains no 
indication that the claims file was ever reviewed.   Under 
these circumstances, the veteran should be scheduled for a VA 
examination, to include an opinion which is based on a 
complete rationale.

Furthermore, it does not appear that an attempt was ever made 
to obtain private medical records listed by the appellant 
that included treatment for right foot problems from 1955 
through 1995 and was submitted with his September 1995 formal 
application.  

VA's duty to assist the appellant includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2004).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should send the appellant 
and his representative a notice letter 
that specifically tells the veteran to 
provide any evidence in his possession 
that pertains to the claim.   

2.  The VBA AMC should attempt to obtain 
any pertinent private medical records 
listed by the appellant in a statement 
received with his formal application in 
September 1995.  These records should 
include, if available, records from Los 
Angeles General Hospital (possibly USC 
today) showing treatment for foot 
problems in 1955 and 1956; Dr. Raymond 
Whalley showing treatment for foot 
problems between 1955 and 1971 and other 
medical providers listed in the statement 
directly behind the VA Form 21-526 
received on September 25, 1995.  

3.  The VBA AMC should make a final 
attempt to verify and obtain all records 
pertaining to the appellant's service 
said to have taken place September 1955 
to March 1967.  The appellant should also 
be requested to identify any periods of 
active service while in the Reserves and 
all pertinent records of such should be 
obtained.  The VBA AMC should send such a 
request to the National Personnel Records 
Center (NPRC) the Army Reserve Personnel 
Center (ARPERCEN), and any other 
locations where it is determined such 
records may be found.  Among the records 
to be obtained, should be records 
described by the appellant in his four-
page notice of disagreement received on 
April 3, 2003, to include records from 
the USAR XV U.S. Army 2 and the Sixth 
Army in Presidio of San Francisco. 

4.  The VBA AMC should provide the 
appellant a VA examination to determine 
the nature and etiology of the 
appellant's right foot disorder.  All 
necessary studies should be conducted.  
The claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner should 
indicate whether the claims file has been 
reviewed.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any right foot 
disorder was aggravated by any incident 
in active duty for training, such as 
drills or marches.  A complete rationale 
should be provided for all opinions 
expressed.  The examiner is also 
requested to address the October 2001 
opinion offered by McKay Christian, M.D.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


